UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* J. Alexander’s Corporation (Name of Issuer) COMMON STOCK, PAR VALUE $0.05 PER SHARE (Title of Class of Securities) (CUSIP Number) June 08, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [X] Rule 13d-1(c) [_] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the reminder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 466096104 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person FIPA, LLC 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [_] 3. S.E.C. Use Only 4. Citizenship or Place of Organization Florida Number of Shares Beneficially Owned by Each Reporting Person (5) Sole Voting Power 120,000 (6) Shared Voting Power 0 (7) Sole Dispositive Power 120,000 (8) Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 120,000 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [_] 11. Percent of Class Represented by Amount in Row 9 2.0% 12. Type of Reporting Person CO CUSIP NO. 466096104 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Pagidipati Family Limited Partnership 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [_] 3. S.E.C. Use Only 4. Citizenship or Place of Organization Florida Number of Shares Beneficially Owned by Each Reporting Person (5) Sole Voting Power 270,188 (6) Shared Voting Power 0 (7) Sole Dispositive Power 270,188 (8) Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 270,188 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [_] 11. Percent of Class Represented by Amount in Row 9 4.5% 12. Type of Reporting Person PN CUSIP NO. 466096104 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Rahul Pagidipati 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [_] 3. S.E.C. Use Only 4. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person (5) Sole Voting Power 21,625 (6) Shared Voting Power 390,188 (7) Sole Dispositive Power 21,625 (8) Shared Dispositive Power 390,188 9. Aggregate Amount Beneficially Owned by Each Reporting Person 411,813 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [_] 11. Percent of Class Represented by Amount in Row 9 6.9% 12. Type of Reporting Person IN CUSIP NO. 466096104 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Drs. Devaiah and Rudrama Pagidipati joint tenants 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [_] 3. S.E.C. Use Only 4. Citizenship or Place of Organization Dr. Devaiah Pagidipati is a permanent resident of the United States of America and a citizen of India. Dr. Rudrama Pagidipati is a citizen of the United States of America. Number of Shares Beneficially Owned by Each Reporting Person (5) Sole Voting Power 5,421 (6) Shared Voting Power 390,188 (7) Sole Dispositive Power 5,421 (8) Shared Dispositive Power 390,188 9. Aggregate Amount Beneficially Owned by Each Reporting Person 395,609 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [_] 11. Percent of Class Represented by Amount in Row 9 6.6% 12. Type of Reporting Person IN CUSIP NO. 466096104 Item 1. (a) NAME OF ISSUER J. Alexander’s Corporation (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 3401 West End Avenue Suite 260, Nashville, TN 37203 Item 2. (a) NAMES OF PERSONS FILING (i) FIPA, LLC (ii) Pagidipati Family Limited Partnership (iii) Rahul Pagidipati (iv) Drs. Devaiah and Rudrama Pagidipati (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE 2rd Court Ocala, FL 34471 (c) CITIZENSHIP Dr. Devaiah Pagidipati is a citizen of India. Dr.
